                   Case 2:21-cv-02168-PSG-AGR Document 1-3 Filed 03/10/21 Page 1 of 5 Page ID #:32
           • ....••• 44•1 44•44,4i,.
                                   4 444.4             4...44,.4 4-4.4..
                                                                       •      44.• •••••••••   •    •••••.•4.4•• • .4.4.4.4 ..••••••••••••
                                                                                                                                       .   4.•4.44.4•44.4.. 44•4         4. • •••• 4.4.4 •.—.—.---, -r-.,
                                                                                               19STCV43563
                                             Assigned for all purposes to: Spring Street Courthouse, Judicial Officer Kristin Escalante
                                                                                                                                                                                         PLD-P1-001
           ATTORNEY OR PARTY WITHOUT AIR:RIMY(AV                           numbe4 endsales* . •                                                                    FOR couar USE ONLY
' Daniel Azle',Esq.                              SBN: 268995
  DOWNTOWN LA LAW C
  601 N.Vermont Ave.
   Los Angeles,CA 90004
         MERNONE NO:(213)389-3765              FAX NO.(0062/$80:(877)389-2775
E•MAIL ADDRESS malnes:Daniel@downtownlalaw.com
   ATTORNEY FOR atansetMonica Juarez Ceron

SUPERIOR COURT OF CALIFORNIA,COUNTY OPLOS ANGELES'
        MEET ADOREBB:312 North Spring Street
       MUM ADDRESS:312 North Spring Street
      CITY AND SP CODE:LOS Angeles,CA 90012
          BRANCH NAME:Spring Street Courthouse
           PLAINTIFF: MONICA JUAREZ CERON,an individual.

                    DEFENDANT: WALMART,INC.,a Delaware corporation; DEAN DOE,an
          individual; and DOES 1 TO 50,inclusive.
                   DOES 1 TO
            COMPLAINT—Personal Injury, Property Damage,Wrongful Death
                 1=3 AMENDED(Number):
            Type(check all that apply):
            E=I MOTOR VEHICLE           MI OIHER (speci4):Genera1 Negligence
                 ED Property Damage C=I Wrongful Death
                  E= Personal injury         E3 Other Damages(sPecff*Premises Liability
            Jurisdiction (check all that apply):                                                                                                   CASE NUMBEit
           =I ACTION IS A LIMITED CIVIL CASE
                   Amount demanded ED does not exceed $10,000
                                              exceeds $10,000,but does notexceed $26,000                                                             1 9ST CV 43563
            rl     ACTION  IS AN UNLIMITED    CIVIL CASE(exceeds $25,000)
            E21 ACTION IS RECLASSIFIED by this amended complaint
                 =I from limited to unlimited
                   ED from unlimited to limited
           1. Plaintiff(name or names):MONICA JUAREZ CERON,an individual.
              alleges causes of action against defendant(name or names): WALMART,INC.,a Delaware corporation;DEAN DOE,an
              individual; and DOES 1 TO 50,inclusive.
           2. This pleading,Including attachments and exhibits,consists of the following number of pages:
           3. Each plaintiff named above Is a competent adult
              a. E3 except plaintiff(name):
                       (I) ED a corporation qualified to do business in California
                       (2) ED an unincorporated entity (describe):
                       (3) ED a public entity (describe):
                       (4)ED a minor =I an adult
                                 (a) ED for whom a guardian or conservator ofthe estate or a guardian ad Rem has been appointed
                                 (b)        other(specify):
                       (5) E3 other(specify):
               b. EJ except plaintiff(name):
                       (1) EZ:1 a corporation qualified to do business in California
                       (2) ED an unincorporated entity (describe):
                       (3) ED a public entity(describe):
                       (4) U a minor EJ an adult
                                 (a) 1:= for whom a guardian or conservator of the estate or a guardian ad item has been appointed
                                 (b) 1:= other(specify):
                        (5) ED other(specify):

                  CZ]Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
             Form AppmdcrO        aflJne                                                                                                                                      CabOM Pri10141134§426.12
               Mlle)Councl ofCoMbrnia                                      COMPLAINT—Personal Injury, Property                                                                        sewimustaftuarpr
            PLO411401(Rev.January 1,20071 .                                     Damage,Wrongful Death                                                                           Window Doc& Rim Sutteler•
      Case 2:21-cv-02168-PSG-AGR Document 1-3 Filed 03/10/21 Page 2 of 5 Page ID #:33
                  •1.




                                                                                                                             PI.D.P1.001
 SHORT TITLE: MONICA JUAREZ CERON vs. WALMART,INC.,et. al.                                       CASE NUMBER




4. ED Plaintiff(name):
      Is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. Ejexcept defendant(name):WALMART,INC.                            c. Ejexcept defendant(name):
          (1) ED a business organization,form unknown                          (1) C= a business organization,form unknown
          (2)=a corporation                                                    (2)1= a corporation
          (3) 1".= an unincorporated entity (describe):                        (3)=an unincorporated entity (describe):

              (4)=a public entity(describe):                                   (4) =I a public entity(descnbe):

              (5) ED other(specify):                                           (5) cjother (specify):



     b. E:jexcept defendant(name):                                      d.=except defendant(name):
           (1) ED a business organization,form unknown                     (1) ED a business organization,form unknown
           (2) 1-7a corporation                                            (2) =I a corporation
          (3) =I an unincorporated entity (describe):                      (3) ED an unincorporated entity (describe):

              (4)          a public entity(describe):                             [
                                                                                (4) —I a public entity(describe):

               (5) ED other(specify):                                           (5) ED other(epee*


      =Information about additional defendants who are not natural persons is contained in Attachment5.
6.      The true names of defendants sued as Does are unknown to plaintiff.
        a. E3 Doe defendants (specify Doe numbers):26-50                              were the agents or employees of other
                 named defendants and acted within the scope of that agency or employment.
        b.   E= Doe defendants(specify Doe numbers):1-25                        are persons whose capadties are unknown to
          plaintiff.
 7. Ej Defendants who are joined under Code of Civil Procedure section 382 are(names):



 8.     This court is the proper eclat because
        a. El at!east one defendant now resides in its jurisdictional area.
        b. [=3 the principal place of business of a defendant corporation or unincorporated association Is in its jurisdictional area.
        o. E:1 injury to person or damage to personal property occurred in its jurisdictional area.
        d. 1:=3 other(specify):




 9. E3 Plaintiff is required to comply with a claims statute,and
    a. Ejhas complied with applicable claims statutes, or
    b. ED Is excused from complying because(specify):




 PLI)43W01(Rev.January 1.2007J                    COMPLAINT—Personal Injury,Property                                                Papa03
                                                       Damage,Wrongful Death
    Case 2:21-cv-02168-PSG-AGR Document 1-3 Filed 03/10/21 Page 3 of 5 Page ID #:34


                                                                                                                             PLD-P1401
SHORT TM.E: MONICA JUAREZ CERON vs. WALMART,INC.,et. al.                                       CASE NUMBER




10. The following causes of action are attached and the statements above apply to each (each complaint must have one or mom
    causes ofaction attached):
    a. ED Motor Vehicle
    b. EjGeneral Negligence
    c. E- jIntentional Tort
    d. ED Products Uability
    e. ED Premises Uability
    f. [:= Other(specify):




11. Plaintiff has suffered
    a. ED wage loss
    b, F-1 loss of use of property
    c. ED hospitalland medical expenses
    d.         general damage
    e.[X]property damage
    f. ED loss of earning capacity
     g. ED other damage (specify):




12. l=2 The damages daimed for wrongful death and the relationships of plaintiff to the deceased are
    a. 1= listed in Attachment 12.
    b. EL-
         j as follows:




 13. The relief sought In this complaint is within the jurisdiction of this court



 14. Plaintiff prays forjudgment for costs of suit:for such relief as is fair, Just, and equitable; and for
     a. (1) ED compensatory damages
        (2) El punitive damages
         The amount of damages is (in cases for personalInjury or wrongful death, you must check (1)):
        (1) -1 7according to proof
        (2)7     -1 in the amount of:$
 15.   ED The paragraphs of this complaint alleged on Information and belief are as follows(s          paragraph numbers):




 Date:12/3/19

Daniel Azizi, Esq.
                             (TYPE OR PRINT NAME)                                         (SIGNATURE OF PLAINTIFF OR ATTORNEY)

 FILOPI•001(Rev.January 1.20071                     COMPLAINT—Personal Injury, Property                                           Page3at
                                                         Damage,Wrongful Death
    Case 2:21-cv-02168-PSG-AGR Document 1-3 Filed 03/10/21 Page 4 of 5 Page ID #:35


                                                                                                                           PLD-P1-001(2)
SHORT TITLE: MONICA JUAREZ CERON vs. WALMART,INC.,et. al.                                      CASE NUMBER:




                       FIRST                   CAUSE OF ACTION General Negligence                                     Page 4
                      (number)
        ATTACHMENT TO                OD     Complaint ED Cross - Complaint
      (Use a separate cause ofaction form for each cause ofaction.)

        GN-1. Plaintiff(name):MONICA JUAREZ CERON,an individual.

                  alleges that defendant(name): WALMART,INC.,a Delaware corporation; DEAN DOE,an individual; and
                  DOES 1 TO 50,inclusive.


                                     Does                  to

                  was the legal(proximate)cause of damages to plaintiff. By the following acts or omissions to act, defendant
                  negligently caused the damage to plaintiff
                  on (date):or about December 21,2017
                  at(place):or near 8500 Washington Blvd.,Pico Rivera,CA 90660

                 (descrlptlon of reasons for liability):

                  On or about December 21,2017 Plaintiffwas lawfully on the premises ofDefendants WALMART,INC.,a Delaware
                  corporation; DEAN DOE,an individual; and DOES 1 TO 50,inclusive,located at or near 8500 Washington Blvd.,Pico
                  Rivera, CA 90660.Plaintiff was walking within the premises when she stepped on water and/or similar substance on the
                  floor causing her to slip, thereby causing Plaintiffto endure severe injury and pain.

                   At all times herein mentioned,defendants,and each ofthan, had sole and exclusive custody and control ofthe aforesaid
                   building and activities occurring at said building,and owed a duty to this Plaintiffand others lawfully on said premises to
                   keep said premises in a good and safe condition; contrary thereto, Defendants, and each ofthem, were negligent,careless
                   and reckless in the ownership, care, control, maintenance,operation,leasing, management,caretaking,repairing,ofsaid
                   premises,in that they caused and permitted said premises to be and remain in a dangerous and unsafe condition in that
                   Defendants, and each ofthem,caused or permitted structures and/or components and/or other parts ofsaid building to be
                   and remain, wet,and otherwise deficient In addition, Defendants, and each ofthem were negligent,careless and reckless
                   in that they failed to properly warn ofthe dangerous condition, and in that they failed to properly protect the area ofsaid
                   dangerous condition.

                   Said Defendants,and each ofthem,fully and well knew,or should have known in the exercise ofreasonable care,that
                   the wet floor in said establishment were in a dangerous and defective and unsafe condition, and a menace to Plaintiffand
                   others lawfully on said premises.

                   By reason ofthe aforesaid negligence, carelessness and recklessness ofDefendants, and each ofthem,as aforesaid,and
                   as a direct and proximate result thereof, dangerously wet floor that was not properly installed, maintained,cleaned and/or
                   protected at said property causing Plaintiffto sustain the injuries and damages as hereinafter alleged.




  Form Approved koOpland Use .                                                                                         Code al Ova Procaturs 425.12
    Jud 11100=0 cd California    •             CAUSE OF ACTION—General Negligence                                               vrow.rxothilice.gmr
P11144401(2)(Rev.January 1,20071                                                                                        %sew Dix&Farm 8110iter
     Case 2:21-cv-02168-PSG-AGR Document 1-3 Filed 03/10/21 Page 5 of 5 Page ID #:36


                                                                                                                                       PLD-PI-001(4)
SHORT TITLE: MONICA JUAREZ CERON vs. WALMART,INC.,et al.                                              CASE FILMIER:




                SECOND               CAUSE OF ACTION premises Liability                                                       Page 5
                (number)
       ATTACHMENT TO E3 Complaint                ED Cross - Complaint
      (Use a separate cause ofaction form for each cause of action.)
        Prem.L-1. Plaintiff(name):MONICA JUAREZ CERON,an individual.
                    alleges the acts of defendants were the legal(proximate)cause of damages to plaintiff.
                    On (date):or about December 21,2017               plaintiff was injured on the following premises In the following
                         fashion (description of premises and circumstances ofInjury): On or about December 21,2017 Plaintiff was
                          lawfully on the premises ofDefendants WALMART,INC.,a Delaware corporation; DEAN DOE,an
                          individual; and DOES 1 TO 50,inclusive, located at or near 8500 Washington Blvd.,Pico Rivera,CA 90660.
                          Plaintiff was walking within the premises when she stepped on water and/or similar substance on the floor
                          causing her to slip, thereby causing Plaintiff to endure severe injmy and pain.



        Prem.L-2.           C=I Count One—Negligence The defendants who negligently owned,maintained, managed and
                                operated the described premises were (names):WALMART,INC.,a Delaware corporation; DEAN.
                                DOE,an individual; and DOES 1 TO 50,inclusive.

                                      I=1 Does                       to
         Prem.L-3.            ED Count Two—Willful Failure to Warn (Civil Code section 846]The defendantown= who willfully
                                 or maliciously failed to guard or warn against a dangerous condition, use,structure, or activity were
                                (names):



                                      :1 73   Does                   to
                                 Plaintiff, a recreational user, was =1 an invited guest E:1 a paying guest
         Prem.L-4.            ED Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                 on which a dangerous condition existed were (names):



                                               1::=]Does                    to
                         a ED The defendant public entity had C3 actual E=I constructive notice of the existence of the
                                  dangerous condition Insufficient time prior to the Injury to have corrected it.
                         b.ED The condition was created by employees of the defendant public entity.
         Prem.L-5. a. CD Allegations about Other Defendants The defendants who were the agents and employees of the
                         other defendants and acted within the scope of the agency were(names):


                                      CM Does                         to
                         b.           The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                      ED described In attachment Prem.L-5.b                as follows(names):



                                                                                                                                                    Pada I of I
  Farm Addscruad iot Cipilorial Use                  CAUSE OF ACTION-'-Premises Liability                                      Cade al Clvil PoIxedura 14253a
    Judicial Cousca of Callicunia                                                                                                          wawicuirtadacagor
PUIP1431(4)May.Joiner/ 1.20071                                                                                                 ' Meadow Dacia FearsBuilder
